United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 06-2139
                                     ___________

                                         *
Marilyn J. Page,                         *
                                         *
            Plaintiff – Appellant,       *
                                         *
      v.                                 *   Appeal from the United States
                                         *   District Court for the Eastern
Michael J. Astrue,1 Commissioner,        *   District of Arkansas.
Social Security Administration,          *
                                         *
            Defendant – Appellee.        *
                                         *
                                         *
                                         *

                                     ___________

                            Submitted: February 16, 2007
                               Filed: April 26, 2007
                                ___________

Before LOKEN, Chief Judge, GRUENDER, and BENTON, Circuit Judges.
                              ___________

BENTON, Circuit Judge.




      1
       Michael J. Astrue has been appointed to serve as Commissioner of Social
Security, and is substituted as the appellee pursuant to Federal Rule of Appellate
Procedure 43(c)(2).
      Marilyn J. Page appeals the district court's2 affirmance of the Commissioner's
denial of her application for disability insurance benefits and supplemental security
income. Having jurisdiction under 28 U.S.C. § 1291, this court affirms.

                                          I.

      Page, born on November 24, 1958, has a general equivalency diploma with
some vocational training in billing. She worked as a forklift operator, products
packer, products assembly worker, factory "garment girl," and personal care aide for
the mentally ill.

       Page stopped working in January 1999, to care for her father. She became sick
while assisting him, and has not worked since. In December 2000, she applied for
disability insurance and supplemental security income benefits, alleging inability to
work due to a blood clot in the lungs. She later alleged that pain from her neck caused
weakness in her left side. After her applications were denied initially and on
reconsideration, she requested a hearing.

      On July 23, 2002, at the first hearing, Page claimed she had high blood
pressure, depression, and allergies. Her hypertension caused her breathing problems,
chest pain, dizziness, and headaches. She also alleged auditory and visual
hallucinations. She took medication to control her hypertension and depression.

       Page also testified about problems with her left shoulder, on which surgery was
performed about three weeks before the hearing. She claimed that on a scale of one
to ten, "I would rate it [the pain] about a six now." Page had no problems using the




      2
       The Honorable John F. Forster, Jr., United States Magistrate Judge for the
Eastern District of Arkansas.

                                         -2-
right side of her body. She testified that she could occasionally lift five or ten pounds,
and frequently lift a jug of milk.

       The ALJ found that although Page had a "severe" impairment or combination
of impairments, her "allegations regarding her limitations are not totally credible," and
she was not disabled. On review, the Appeals Council remanded to the ALJ to further
evaluate her subjective complaints, residual functional capacity, and to obtain
additional evidence about Page's impairment.

      In December 2003, at the second hearing, Page testified to the same general
ailments, again emphasizing that her left shoulder caused her problems. On a scale
of one to ten, she rated the pain at a six. She acknowledged, however, "It don't hurt
constantly like it use to but it do hurt." Page said that she could lift ten pounds.

       Page had no mental treatment between the first and second hearings. Asked
whether any mental issues persisted, she answered: "Not as bad. I feel – I take the
medication only if, you know, I need it. . . . I don't, you know, hear or see anything but
I do be depressed."

       The ALJ again found Page's testimony "regarding the nature and severity of her
impairments and her ability to work is not totally credible." He evaluated her claim
using the five-step sequential analysis in the social security regulations. See 20
C.F.R. §§ 404.1520, 416.920. First, Page had not engaged in substantial gainful
activity since the onset of the alleged disability. Second, although the ALJ noted that
many of Page's impairments had been successfully treated, he found a combination
of physical impairments that were severe. The ALJ determined, however, that her
mental problems were non-severe because they "would result in at most" only a mild
limitation in her ability to perform activities of daily living.




                                           -3-
       Third, the ALJ found "no evidence to show the existence of any impairment that
meets the criteria of any of the listed impairments." Fourth, he determined that Page
was precluded from performing past relevant work. The ALJ noted, however, that she
retained the residual functional capacity to occasionally lift or carry 20 pounds, and
frequently lift or carry 10 pounds. He determined that she could stand and/or walk six
to eight hours a workday, and sit six to eight hours a workday. According to the ALJ,
Page could engage in frequent, although not constant, reaching with her upper
extremities.

      At the fifth step, the ALJ found that based on Page's age, education, work
experience, and residual functional capacity, "she is able to make an adjustment to
other work that exists in significant numbers in the local, regional, and/or national
economy." The ALJ concluded that Page was not disabled. The Appeals Council
denied review, making the ALJ's decision the final decision of the Commissioner.
The district court affirmed. Page appeals.

                                         II.

      "Our role on review is to determine whether the Commissioner's findings are
supported by substantial evidence in the record as a whole." Haggard v. Apfel, 175
F.3d 591, 594 (8th Cir. 1999), citing Clark v. Apfel, 141 F.3d 1253, 1255 (8th Cir.
1998). "Substantial evidence is relevant evidence which a reasonable mind would
accept as adequate to support the Commissioner's conclusion." Haggard, 175 F.3d
at 594. "The fact that some evidence may support a conclusion opposite from that
reached by the Commissioner does not alone permit our reversal of the
Commissioner's decision." Kelley v. Barnhart, 372 F.3d 958, 961 (8th Cir. 2004);
Travis v. Astrue, 477 F.3d 1037, 1040 (8th Cir. 2007); Cox v. Barnhart, 471 F.3d
902, 906 (8th Cir. 2006).




                                         -4-
        Page first argues that the "residual functional capacity assessed by the
Commissioner with regard to Appellant's capacity to reach, lift and carry with the
upper extremities is not based upon substantial evidence in the record as a whole."
It is "the ALJ's responsibility to determine [claimant's] RFC based on all the relevant
evidence, including medical records, observations of treating physicians and others,
and [claimant's] own description of her limitations." Anderson v. Shalala, 51 F.3d
777, 779 (8th Cir. 1995); 20 C.F.R. §§ 404.1545-46, 416.945-46.

       The RFC assessed by the ALJ is supported by substantial evidence. In May
2001, Page went to a rehab clinic, complaining of neck and shoulder pain. She was
treated with oral medications, steroid dose packs, and epidural steroid injection
therapy. By July, a rehab physician reported that Page's neck pain was resolved,
although some shoulder symptoms continued.

      In June 2002, Page went to an orthopaedic center, complaining of left-arm pain.
Dr. Charles A. Clark diagnosed impingement of the left shoulder. In July, he
performed surgery. In August, he concluded that Page's shoulder "has excellent
ROM, very little pain." In October, he noted that although Page had "tenderness
anterolaterally," she also had "excellent ROM, good strength."

       In March 2003, Page complained again about left-shoulder soreness and pain.
Dr. Clark provided steroid injection therapy and oral medication. He recommended
"a series of stretching and strengthening exercises."

       In December, asked about her shoulder at the second hearing, Page stated: "It
don't hurt constantly like it use to but it do hurt." Page also stated that she was right-
handed, mostly working with her right hand. The state-agency doctor estimated that
Page was capable of lifting and carrying up to 50 pounds occasionally and 25 pounds
frequently. That doctor estimated her ability to stand or walk as six hours in an eight-
hour workday, with an unlimited ability to push and pull.

                                           -5-
       The ALJ considered the medical evidence, Page's subjective complaints, and
other "demeanor evidence." Assessing her individual ability to do work-related
activities, the ALJ concluded that Page could engage in frequent (although not
constant) reaching with her upper extremities. See Harris v. Barnhart, 356 F.3d 926,
929 (8th Cir. 2004) ("The RFC is a function-by-function assessment of an individual's
ability to do work-related activities based upon all of the relevant evidence"), citing
Depover v. Barnhart, 349 F.3d 563, 565 (8th Cir. 2003). Based on the medical
evidence, the state-agency opinions, Page's subjective complaints, and her testimony
that "it don't hurt constantly like it used to," the RFC determined by the ALJ is
supported by substantial evidence.

       Page next argues that substantial evidence does not support the ALJ's finding
that her psychological limitations are non-severe. Step two of the regulations involves
a determination, based on the medical evidence, whether the claimant has an
impairment or combination of impairments that significantly limits the claimant's
ability to perform basic work activities. See 20 C.F.R. §§ 404.1520(a)(4)(ii),
416.920(a)(4)(ii). "The sequential evaluation process may be terminated at step two
only when the claimant's impairment or combination of impairments would have no
more than a minimal impact on her ability to work." Caviness v. Massanari, 250 F.3d
603, 605 (8th Cir. 2001), citing Nguyen v. Chater, 75 F.3d 429, 430-31 (8th Cir.
1996). The Commissioner counters that Page's mental impairment was non-severe,
and her encounters with doctors were "linked primarily to obtain benefits, rather than
to obtain medical treatment." See Shannon v. Chater, 54 F.3d 484, 486 (8th Cir.
1995).

      Page did not allege mental impairment in her disability application. At the first
administrative hearing, she claimed, "I hear things and I see things that's not there."
In January 2002, Dr. Elaine Wilson conducted a neurologic examination to assess the
claim of hallucinations. Dr. Wilson observed no neurological abnormality to explain
Page's claim.

                                         -6-
      In March, Page had a mental evaluation. Tracy A. Harris, a primary therapist,
noted that Page was "self-referred," "never received mental health counseling or
psychiatric treatment in the past," and "is seeking disability and has been denied in the
past." Harris evaluated Page as logical and coherent, cooperative, congruent to
conversation, and apprehensive, with "no odd or bizarre behavior." With the
impression that Page had only an anxiety disorder, Harris referred her to a staff
psychiatrist.

      On March 20, 2002, a staff psychiatrist observed that Page had a "history of
having applied twice unsuccessfully for Social Security Disability for unrelated neck
and left shoulder discomfort," and that "Ms. Page has solicited an attorney in Hot
Springs to assist her in obtaining disability." The psychiatrist noted that although
Page's mood "is subjectively depressed," her conversation was "engaging,
spontaneous and appropriate." He found "no overt indication of delusions as Ms. Page
describes."

       At the second hearing, Page admitted having no mental treatment since the first
hearing. Asked whether mental issues persisted, Page said: "Not as bad. I feel – I
take the medication only if, you know, I need it. . . . I don't, you know, hear or see
anything but I do be depressed." See Shannon, 54 F.3d at 486 ("While not
dispositive, a failure to seek treatment may indicate the relative seriousness of a
medical problem"). Based on the medical opinions and record evidence, the ALJ's
conclusion that Page's mental-emotional nature is non-severe is supported by
substantial evidence.

       Finally, Page argues that the ALJ erred in relying upon the testimony of the
vocational expert because the VE identified jobs that do not specify the frequency of
pushing and pulling. She contends that for the VE's testimony to be reliable, "the
definition of light work from the Dictionary of Occupational Titles must include the



                                          -7-
ability to push and pull up to 10 pounds of force frequently." The issue is whether the
ALJ properly relied on the VE's testimony.

      Light work is defined by the DOT:

             Exerting up to 20 pounds of force occasionally, and/or up to 10
             pounds of force frequently, and/or a negligible amount of force
             constantly to move objects. . . . Even though the weight lifted may
             be only a negligible amount, a job should be rated Light Work: (1)
             when it requires walking or standing to a significant degree; or (2)
             when it requires sitting most of the time but entails pushing and/or
             pulling of arm or leg controls; and/or (3) when the job requires
             working at a production rate pace entailing the constant pushing
             and/or pulling of materials even though the weight of those
             materials is negligible.

     The ALJ determined that Page could perform a significant range of light work.
He posed this hypothetical to the VE:

             All right, please assume an individual 45 years of age with an
             eighth grade education and a GED and the same past relevant
             work as Ms. Page. Assume an ability to stand and walk six hours
             out of an eight hour day; sit six hours out of an eight hour day, lift
             and carry 20 pounds occasionally, 10 pounds frequently; but is
             unable to work overhead with the non-dominant upper extremity
             and can occasionally push and pull with the non-dominant upper
             extremity; can frequently but not constantly reach with the non-
             dominant upper extremity.

       Page does not dispute that the ALJ's hypothetical included her impairments and
was properly phrased. See Gilbert v. Apfel, 175 F.3d 602, 604 (8th Cir. 1999) ("In
posing hypothetical questions to a vocational expert, an ALJ must include all
impairments he finds supported by the administrative record"). The VE responded
that a hypothetical individual with the same characteristics as Page could work as a

                                          -8-
cashier or as a machine-tender, with over two million cashier jobs and 250,000
machine-tender positions available nationally.

       The ALJ also asked the VE to consider a second hypothetical, where the
individual could perform sedentary work with the same left-arm restrictions.
"Sedentary work involves lifting no more than 10 pounds at a time and occasionally
lifting or carrying articles like docket files, ledgers, and small tools." 20 C.F.R. §
404.1567(a). The VE responded that such an individual could perform a multitude of
phone-related jobs such as solicitation and order-taker. Page does not contend that she
cannot perform the sedentary jobs identified. See Whitehouse v. Sullivan, 949 F.2d
1005, 1006 (8th Cir. 1991) ("Even though the expert did not specifically recite those
factors in his answers, the ALJ could properly assume that the expert framed his
answers based on the factors the ALJ told him to take into account"). Because the
ALJ's hypotheticals included all of Page's impairments supported by the record, and
the VE limited his opinion, the ALJ properly relied on his testimony. See Jones v.
Chater, 72 F.3d 81, 82 (8th Cir. 1995).

       Page cites Smith v. Shalala, 46 F.3d 45 (8th Cir. 1995). There, the "ALJ
determined that Smith could not lift more than 20 pounds" and "was missing most of
two fingers on his left hand and thus had a loss of finger dexterity and manipulation."
The VE, however, found jobs requiring the "ability to lift 20 to 50 pounds
occasionally," and "frequent fingering." Id. at 47. Because the ALJ determined that
Smith could do those jobs, this court remanded because "the vocational expert's
testimony in response to the ALJ's hypothetical questions is at odds with the DOT."
Id. In this case, the VE responded to a hypothetical specific to Page's facts, and there
was no conflict between the VE's testimony and the DOT. See Jones, 72 F.3d at 82
("Because the vocational expert specifically limited his opinion . . . his testimony was
a perfectly acceptable basis for the administrative law judge's conclusions").




                                          -9-
       Moreover, a claimant's "reliance on the DOT as a definitive authority on job
requirements is misplaced" because "DOT definitions are simply generic job
descriptions that offer the approximate maximum requirements for each position,
rather than their range." Wheeler v. Apfel, 224 F.3d 891, 897 (8th Cir. 2000), quoting
Hall v. Chater, 109 F.3d 1255, 1259 (8th Cir. 1997). In this case, as the ALJ properly
phrased the hypotheticals, he properly relied on the VE's testimony. See Haggard v.
Apfel, 175 F.3d 591, 595 (8th Cir. 1999) ("A vocational expert's testimony based on
a properly phrased hypothetical question constitutes substantial evidence").

                                        III.

      The judgment of the district court is affirmed.

                       ______________________________




                                        -10-